—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about October 28, 1997, which, to the extent appealable and appealed from as limited by plaintiffs’ brief, upon the partial grant of reargument, granted defendants’ motion for summary judgment to the extent of directing that the complaint be dismissed as against defendant Robert Gladstone, unanimously affirmed, without costs. Plaintiffs’ appeal from that portion of the same order denying their motion to reargue defendants’ previous motion for summary judgment that had been granted as to all defendants except Robert Olnick and Robert Gladstone unanimously dismissed, without costs, as no appeal lies from the denial of reargument.
While the motion court’s prior grant of summary judgment dismissing the complaint as to all defendants but Robert Olnick and Robert Gladstone is not reviewable on this purported appeal from the subsequent order denying plaintiffs’ motion for reargument of the original summary judgment motion (see, Grosso Moving & Packing Co. v Damens, 233 AD2d 128), we note that the record evidence, namely the deeds and title reports, sufficiently established that none of the defendants, with the exception of Robert Olnick, owned the subject property at the time of the alleged negligence. Accordingly, the net effect of the two orders plaintiffs would have us review, i.e., the dismissal of the action as to all defendants but Robert Olnick, was correct. Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.